Cooper, J.,
delivered the opinion of the court.
The appellee is a householder having a family. He is the owner of a lot of land situated in a village, consisting of one acre of land. On this lot is situated his residence with the usual out-buildings, and in one corner of the lot is a storehouse thirty by forty-seven feet in dimensions, in which building his wife prosecutes the business of a merchant. A fence divides the lot on which the store is located from that of the residence. The appellants, having recovered a judgment against the appellee, levied their execution upon so much of the lot as is inclosed by the fence around the store; whereupon the appellee exhibited this bill to enjoin the sale upon the allegation that the property levied on constitutes a part of his homestead. On final hearing the Chancellor perpetuated the injunction and from that decree this appeal is prosecuted.
Our statutes upon the subject of homestead exemptions, rural and urban, are as follows:
Every citizen of this State, male or female, being a householder and having a family; shall be entitled to hold, exempt from seizure or sale under any execution or attachment, the land and buildings owned and occupied as a residence by such debtor; provided the quantity of land shall not exceed one hundred and sixty acres, nor the value thereof, inclusive of improvements, the sum of two thousand dollars. Code of 1880, § 1248 ; acts of 1882, page 140.
The urban homestead consists of the “ land and buildings owned and occupied as a residence by such debtor, not to exceed in value two thousand dollars.” Code of 1880, § 1249.
The exemption of the property in controversy is denied on the ground that it is “ not occupied as a residence.”
A summary of the conclusions arrived at by the courts of the various States under their respective statutes is made in Thompson on Homesteads and Exemptions, § 120. In the list of cases cited authority may be found for any view, the extremes being found in the States of Texas and Iowa.
In the former State it seems to have been held that so long as the value of the property was within the limit of the statute, and *381the property was used either as a residence or as a place of business, it was exempt, although it consisted of lots in different parts of the city. Prior v. Stone, 19 Texas 371 ; Moore v. Whitis, 30 Texas 440. In Rhodes v. McCormick, 4 Iowa, the debtor had rented the cellar and first floor of his residence to a third person and occupied with his family the story above. An execution was levied on the portion rented, and it was held to be subject to sale. The result was that the creditor purchased at the sale and became owner of the cellar and first floor, while the debtor continued owner of ground beneath the house and the second floor and roof.
In Phelps v. Rooney, 9 Wis. 70, it was held that where the debtor and his family occupied the third floor of a large store and rented the lower floors to a wholesale dealer for fifteen hundred dollars per annum, the whole building was exempt, the court declining to divide his homestead by a horizontal line; while in Casselman v. Packard, 16 Wis. 119, where the debtor had erected on his lot various other buildings than his residence, which he had rented to third persons, it was held that the lot should be divided by a perpendicular line, and that such other buildings were not exempt.
It would be. unprofitable to examine the many authorities in relation to the uses to which the exempt property may be put by the tenant without affecting its character. Many of them are decisions put upon the peculiar words of the several statutes of the respective States. In this State, in addition to the homestead exemption, certain personal property is also exempted, and among other things there is allowed to the head of each family two work horses or mules, one wagon, the agricultural implements of a farmer necessary for two male laborers, together with other articles not necessary to note.
The quantity of land and the character of personalty included in these statutes unmistakably indicate that as to the rural exemptionist the intent of the legislature was to exempt from legal process not merely a residence and the usual appurtenances thereto, but also property by the use of which a support for. the family of the debtor may be earned. No one whose circumstances force him *382to invoke the protection of the statute could possibly need one hundred and sixty acres of land as an appendage to the homestead considered solely as a residence; the quantity exceeds any possible curtilage, and manifestly the purpose was to exempt it not as a residence only, but as affording the occupant the opportunity of prosecuting his usual occupation. , Gin-houses and mills, such as are frequently found upon rural homesteads, cannot be said to be necessary or convenient to the use of the property as a residence, but it has never been supposed that the land on which such structures are erected thereby lost its character as exempt property. We apprehend that it would not be denied that the homestead of a farmer is allowed him both as a home and a farm, nor would it be contended that the homestead of a country doctor or mechanic should be divided because the office of the one or the shop of the other was built upon the land. If, then, the rural exemptionist may erect upon his homestead any buildings necessary or convenient for the prosecution of his vocation, we are unable to see why a different result shall flow from the same act done by the owner of an urban home.
Nor do we know' where the line which separates the permissible from the forbidden use of the homestead, because of the character of the building or the vocation of the occupant, should be drawn. The gin-house or mill of the farmer, the office of the physician or dentist or lawyer, the shop of the blacksmith, carpenter, or baker, the store of the merchant, milliner, or confectioner, are none of them necessary or convenient to the full enjoyment of the homestead as a residence; they are necessary, and equally so, in the prosecution of the business of the owner. Unquestionably, the legislature contemplated that the exempt personal property should be used in the prosecution of the business of the owner. It is equally clear that the rural home may also be so used. There is no indication of a different intent as to urban homes, and we must assume that if another rule was to be applied in such cases it would have been declared in the statute. From a consideration of all the statutes on the subject, we think the necessary conclusion is that so long as the value of the property is less than the limit fixed by the *383statute, the debtor may erect on the premises and hold as exempt any building necessary or convenient either to the home as a residence or to the business in which he or his family is engaged.

The decree is affirmed.